PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/028,790
Filing Date: 12 Apr 2016
Appellant(s): Santoinanni et al.



__________________
Arne Hans (Reg. No. 72,846)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 October 2021 and 29 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

With regards to appellant’s arguments as a whole, the examiner of record respectfully disagrees with the analysis as set forth by appellant. Each of appellant’s arguments are tied to the same alleged teaching away in the Sharon reference for the combination of Williams in view of Sharon. However, the embodiment relied on in Williams for the rejection of the claim is Fig. 5 which is not the embodiment relied on in the arguments presented by Appellant. Therefore, the examiner contends that appellant’s arguments tied to the alleged teaching away are moot. However, the examiner will take each of appellant’s concerns with regard to the combination of the Williams, Sharon, and Anderson references and explain how these arguments are moot in light of the particular embodiment relied upon in Williams.

Appellant argues on pages 6-12 in each of sections I, II, and III that the combination is improper because Sharon teaches away from a combination with Williams. The examiner respectfully disagrees. The examiner contends that this inexpansible heat exchanger 82” as explicitly disclosed in col. 9, lines 28-38 of Williams; this “inexpansible heat exchanger”, therefore, is not an expansion chamber as argued by appellant and is also not disclosed as having a Joule-Thomson orifice either since cryogenic fluid is injected into cryogenic supply port 42 and simply flows through fluid supply lumen 44 to enter the inexpansible heat exchanger 82 to absorb heat and vaporize (see Williams: col. 11, lines 7-12). It appears that appellant is arguing the embodiment of Figures 1-3 in Williams which includes a balloon for the coolant to expand within and a Joule-Thomson orifice for cooling the liquid before it exits into the balloon as shown in Figure 2 of Williams, however as detailed above this is not the embodiment being relied upon in the most recent Office Action.
In response to appellant's arguments that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the teachings and motivation are drawn directly from the Sharon and Anderson references as cited in the most recent Office Action on pages 4-6 in the rejection of claim 1.


Appellant argues on pages 10 and 11 that there is no showing of an adequate motivation to combine Williams with Sharon and how the combination would operate, the examiner respectfully disagrees. In light of the teaching away argument being moot as discussed above, the examiner contends that Sharon teaches the motivation of providing the additional benefit of increasing the speed of cryogen flowing through the cooling chamber and enhancing heat transfer between the walls of the cooling chamber and the cryogen in [0055] of Sharon. Additionally, the evidence cited provides the basis upon which the combination would operate since Sharon provides the blueprint for one 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        

Conferees:
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794   
                                                                                                                                                                                                     /THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.